                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


                                                      :
PROXENSE, LLC,                                        :
                                                      :
                        Plaintiff,                    :
                                                      :
                                                          C.A. No. 6:20-cv-00879-ADA
                 v.                                   :
                                                      :
TARGET CORPORATION,                                   :
                                                      :
                        Defendant.                    :
                                                      :
                                                      :


   DECLARATION OF CHRISTOPHER J. TYSON IN SUPPORT OF DEFENDANT’S
              RESPONSIVE CLAIM CONSTRUCTION BRIEF



          1.     I make this Declaration of my own free will.

          2.     I am an attorney with the law firm Duane Morris LLP and licensed to practice law

in Virginia and Washington D.C.

          3.     I represent Defendant Target Corporation (“Defendant” or “Target”) and I submit

this declaration in support of Defendant’s Responsive Claim Construction Brief filed concurrently

herewith.

          4.     Attached hereto as Exhibit A is a true and correct copy of the Declaration of Dr.

Benjamin Goldberg with Regard to Certain Claim Phrases in U.S. Patent No. 10.455,533 dated

June 14, 2021.

          5.     Attached hereto as Exhibit B is a true and correct copy of U.S. Provisional Patent

Application No. 60/760,362 (the “’362 Provisional”) which I electronically retrieved from the

records of the United States Patent and Trademark Office (“USPTO”).


DM2\14281269.1
          6.     I declare under penalty of perjury that the foregoing is true and correct.



          Dated: June 14, 2021



                                                          s/ Christopher J. Tyson
                                                          Christopher J. Tyson




                                                   2
DM2\14281269.1
